IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-50418
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

RONALD WOODS,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-94-CR-130-1
                         - - - - - - - - - -
                            April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald Woods was convicted for possession with intent to

distribute more than five grams of cocaine.     His claims of

ineffective assistance of counsel will not be resolved on direct

appeal without prejudice to Woods’s right to reassert them in a

proceeding under 28 U.S.C. § 2255.     United States v. Andrews, 22

F.3d 1328, 1345 (5th Cir.), cert. denied, 115 S. Ct. 346 (1994).

This court has rejected his argument that the disparity in

sentences received for trafficking in cocaine and trafficking in

crack is unconstitutional.     See United States v. Fisher, 22 F.3d

574, 579-80 (5th Cir.), cert. denied, 115 S. Ct. 529 (1994).

     AFFIRMED.



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.